Exhibit 10.15

AMENDED AND RESTATED CHANGE OF CONTROL TERMINATION

PROTECTION AGREEMENT

This AMENDED AND RESTATED CHANGE OF CONTROL TERMINATION PROTECTION AGREEMENT
(the “Agreement”), is dated as of _____________ by and between Ulticom, Inc. and
________ (the “Executive”).

WHEREAS, the Company and the Executive previously entered into a Change of
Control Termination Protection Agreement, dated as of August 2, 2007 (the
“Original Agreement”); and

WHEREAS, the Company and the Executive wish to provide for certain modifications
to the Original Agreement to comply with Section 409A of the Internal Revenue
Code of 1986, as amended and wish to amend, restate and supersede the Original
Agreement, all upon the terms and conditions set forth herein.

Executive is a skilled and dedicated employee who has important management
responsibilities and talents which benefit the Company. The Company believes
that its best interests will be served if Executive is encouraged to remain with
the Company or its Subsidiaries. The Company has determined that Executive’s
ability to perform Executive’s responsibilities and utilize Executive’s talents
for the benefit of the Company, and the Company’s ability to retain Executive as
an employee, will be significantly enhanced if Executive is provided with fair
and reasonable protection from the risks of a change in control of the Company.
Accordingly, the Company and Executive agree as follows:

 

1.

Defined Terms.

Unless otherwise indicated, capitalized terms used in this Agreement which are
defined in Schedule A shall have the meanings set forth in Schedule A.

 

2.

Effective Date; Term.

This Agreement shall be effective as of August 2, 2007 (the “Effective Date”)
and shall remain in effect until August 1, 2008 (the “Term”); provided, however,
that commencing with 1st anniversary date and on each anniversary thereof (each
an “Extension Date”), the Term shall be automatically extended for an additional
one-year period, unless the Company or Executive provides the other party hereto
at least 60 days’ prior written notice before the applicable Extension Date that
the Term shall not be so extended. Notwithstanding the foregoing, this Agreement
shall, if in effect on the date of a Change of Control, remain in effect for one
year following the Change of Control.

 

3.

Change of Control Benefits.

If Executive’s employment with the Company and its Subsidiaries is terminated at
any time upon or within the twelve (12) months immediately following a Change of
Control by the Company and its Subsidiaries without Cause or by Executive for
Good Reason (the effective date of either such termination hereafter referred to
as the “Termination Date”),

 

 

 

 

1

 

--------------------------------------------------------------------------------



Executive shall be entitled to, and the Company shall be required to provide,
subject to Executive’s execution of an effective general release (i.e., not
revoked) in favor of the Company in the form attached hereto as Exhibit A (the
“Release”), within twenty-one (21) days, or if required for an effective
release, forty-five (45) days, following the Termination Date, the payments and
benefits provided hereafter in this Section 3 and as set forth in this
Agreement. If Executive’s employment by the Company and any of its Subsidiaries
is terminated within sixty (60) days prior to a Change of Control by the Company
and any of its Subsidiaries without Cause in connection with or in anticipation
of such Change of Control at the request of, or upon the initiative of, the
buyer in the Change of Control transaction (an “Anticipatory Termination”),
Executive shall be entitled to, and the Company shall be required to provide,
subject to Executive’s execution of the Release, within twenty-one (21) days, or
if required for an effective release, forty-five (45) days, following the
Termination Date, the benefits provided hereafter in Section 3 and as otherwise
set forth in this Agreement (but only if an anticipated Change of Control
actually occurs during the Term) and Executive’s Termination Date shall be
deemed to have occurred immediately following the Change of Control. If
Executive is terminated for any other reason (e.g., for Cause, due to death or
Total Disability, or resignation without Good Reason), the Company shall have no
obligation to make any payments under this Agreement.

Notice of termination without Cause or for Good Reason shall be given in
accordance with Section 10, and shall indicate the specific termination
provision hereunder relied upon, the relevant facts and circumstances and the
Termination Date.

(a)       Severance Payments. Subject to execution of the Release, Section 5
(relating to parachute payments) and Section 8 (in the case that Executive is a
“specified employee”), within the period commencing on the Termination Date and
ending on the later of (i) 15 business days after the Termination Date or (ii)
the day following the end of the seven-day revocation period under the Release
(the “Payment Period”), the Company shall pay Executive a cash lump sum equal
to:

 

(1)

One (1) times Executive’s Base Salary in effect immediately prior to the event
set forth in the notice of termination giving rise to the Termination Date; and

 

(2)

Executive’s Target Bonus multiplied by a fraction, the numerator of which shall
equal the number of days Executive was employed by the Company or any of its
Subsidiaries in the Company’s fiscal year in which Executive’s termination
occurs and the denominator of which shall equal 365.

(b)       Continuation of Active Employee Benefits. For one (1) year following
the Termination Date (the “Welfare Continuation Period”), the Company shall
provide Executive and Executive’s spouse and dependents (each as defined under
the applicable program) with medical and dental insurance coverages at the same
benefit level as provided to active employees of the Company during the Welfare
Continuation Period, for which the Company will reimburse Executive during the
Welfare Continuation Period or, if shorter, the period of actual COBRA
continuation coverage received by Executive during the Welfare Continuation
Period, for the total amount of the monthly COBRA medical and dental insurance
premiums paid by

 

--------------------------------------------------------------------------------



Executive for such continued benefits (thereby reducing such premium obligations
to zero); provided, however, that if Executive becomes employed by a new
employer that offers any medical and/or dental, continuing medical and/or dental
coverage from the Company shall cease, regardless of the Welfare Continuation
Period.

(c)       Payment of Earned But Unpaid Amounts. Within the Payment Period, the
Company shall pay Executive any unpaid Base Salary through the Termination Date.
In addition, Executive shall be entitled to prompt reimbursement of any
unreimbursed expenses properly incurred by Executive in accordance with Company
policies prior to the Termination Date. Executive shall also receive such other
compensation (including any stock options or other equity-related payments) and
benefits, if any, to which Executive may be entitled from time to time pursuant
to the terms and conditions of the employee compensation, incentive, equity,
benefit or fringe benefit plans, policies or programs of the Company, other than
any Company severance policy (payments and benefits in this subsection (c), the
“Accrued Benefits”).

(d)       Equity Incentive Awards. Any time periods, conditions or contingencies
relating to the exercise or realization of, or lapse of restrictions under, any
outstanding equity incentive award then held by Executive shall be automatically
accelerated or waived effective as of the Termination Date.

In consideration of the provision of the foregoing benefits provided in this
Section 3 and as otherwise set forth in this Agreement, Executive hereby agrees
to be bound by the restrictive covenants in the Restrictive Covenant Agreement,
dated as of August 2, 2007, by and between the Company and Executive. No
reimbursement due to Executive under this Section 3 shall be subject to exchange
for another benefit, and any reimbursement made to Executive hereunder shall be
paid no later than the last day of the year following the year in which the
expense was incurred.

 

4.

Mitigation.

Executive shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise, and,
subject to Section 3(b), compensation earned from such employment or otherwise
shall not reduce the amounts otherwise payable under this Agreement. No amounts
payable under this Agreement shall be subject to reduction or offset in respect
of any claims which the Company or any of its Subsidiaries (or any other person
or entity) may have against Executive.

 

5.

Limitation of Certain Payments.

(a)       In the event the Company determines, that part or all of the
consideration, compensation or benefits to be paid to Executive under this
Agreement constitute “parachute payments” under Section 280G(b)(2) of the Code,
then, if the Company determines that the aggregate present value of such
parachute payments, singularly or together with the aggregate present value of
any consideration, compensation or benefits to be paid to Executive under any
other plan, arrangement or agreement which constitute “parachute payments”
(collectively, the “Parachute Amount”) exceeds 2.99 times Executive’s “base
amount”, as defined in Section

 

--------------------------------------------------------------------------------



280G(b)(3) of the Code (the “Executive Base Amount”), the amounts constituting
“parachute payments” which would otherwise be payable to or for the benefit of
Executive shall be reduced to the extent necessary so that the Parachute Amount
is equal to 2.99 times Executive Base Amount (the “Reduced Amount”); provided
that such amounts shall not be so reduced if Executive determines, based upon
the advice of an independent nationally recognized public accounting firm (which
may, but need not be the independent public accountants of the Company), that
without such reduction Executive would be entitled to receive and retain, on a
net after tax basis (including, without limitation, any excise taxes payable
under Section 4999 of the Code), an amount which is greater than the amount, on
a net after tax basis, that Executive would be entitled to retain upon his
receipt of the Reduced Amount.

(b)       If the determination made pursuant to clause (a) of this Section 5
results in a reduction of the payments that would otherwise be paid to Executive
except for the application of clause (a) of this Section 5, to the extent
permitted under Section 409A of the Code, Executive may then elect, in his sole
discretion, which and how much of any particular entitlement shall be eliminated
or reduced and shall advise the Company in writing of his election within ten
days of the determination of the reduction in payments. If no such election is
made by Executive within such ten-day period, the Company may elect which and
how much of any entitlement shall be eliminated or reduced and shall notify
Executive promptly of such election. Within ten days following such
determination and the elections hereunder, the Company shall pay to or
distribute to or for the benefit of Executive such amounts as are then due to
Executive under this Agreement and shall promptly pay to or distribute to or for
the benefit of Executive in the future such amounts as become due to Executive
pursuant to this Agreement. If the provisions of this Section 5 would reasonably
be expected to cause Executive to incur an excise tax under Section 409A of the
Code, unless otherwise agreed by the Company and Executive, the parties will
waive the application of this Section 5 to the extent necessary to avoid such
excise tax,provided, however, that notwithstanding the foregoing, prior to the
reduction hereunder of any compensation subject to Section 409A of the Code, all
compensation hereunder that is not subject to Section 409A of the Code shall be
reduced to the extent necessary to avoid the imposition of the excise tax under
Section 4999 of the Code.

 

6.

Arbitration.

All disputes and controversies arising under or in connection with this
Agreement shall be settled by arbitration conducted before one arbitrator
sitting in Burlington County, New Jersey, or such other location agreed by the
parties hereto, in accordance with the rules for expedited resolution of
employment disputes of the American Arbitration Association then in effect. The
determination of the arbitrator shall be made within thirty days following the
close of the hearing on any dispute or controversy and shall be final and
binding on the parties. Judgment may be entered on the award of the arbitrator
in any court having proper jurisdiction. Each party shall pay its own costs and
expenses in connection with any arbitration relating to the interpretation or
enforcement of any provision of this Agreement.

 

--------------------------------------------------------------------------------



 

7.

Assignment.

Except as otherwise provided herein, this Agreement shall be binding upon, inure
to the benefit of and be enforceable by the Company and Executive and their
respective heirs, legal representatives, successors and assigns. If the Company
shall be merged into or consolidated with another entity, the provisions of this
Agreement shall be binding upon and inure to the benefit of the entity surviving
such merger or resulting from such consolidation. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company,
by operation or law or agreement, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. The provisions of
this Section 7 shall continue to apply to each subsequent employer of Executive
hereunder in the event of any subsequent merger, consolidation or transfer of
assets of such subsequent employer.

 

8.

Withholding and Deferral.

Notwithstanding any other provision of this Agreement, the Company may, to the
extent required by law, withhold applicable federal, state and local income and
other taxes from any payments due to Executive hereunder. Notwithstanding any
other provision of this Agreement or certain compensation and benefit plans of
the Company or its Subsidiaries, the Company shall from time to time compile a
list of "specified employees" as defined in, and pursuant to, Reg.
Section 1.409A-1(i) of the Code or any successor regulation. Notwithstanding any
other provision herein, if the Executive is a specified employee on the date of
termination, no payment of compensation under this Agreement (other than a
payment that the Company determines is not subject to, or is subject to an
exception from, Section 409A of the Code) shall be made to the Executive before
the date that is six months after the date of termination of employment, unless
the Company determines that there is no reasonable basis for believing that
making such payment would cause Executive to suffer any adverse tax consequences
pursuant to Section 409A of the Code. If any payment to Executive is delayed
pursuant to the immediately preceding sentence, such payment instead shall be
made on the first business day following the expiration of the six-month period
referred to in that sentence; provided that any such payment may be made upon
Executive’s death if the death occurs before the date that is six months after
the date of termination of employment.

 

9.

Applicable Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey, without regard to conflicts of laws principles thereof.

 

10.

Notice.

For the purpose of this Agreement, any notice and all other communication
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when received at the respective addresses set forth below, or to
such other address as either party may have furnished to the other in writing in
accordance herewith.

 

--------------------------------------------------------------------------------



If to the Company:

Ulticom, Inc.

1020 Briggs Road

Mount Laurel, NJ 08054

Attention: General Counsel

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

 

11.

Entire Agreement; Offset; Modification.

(a)       This Agreement constitutes the entire agreement between the parties
and, except as expressly provided herein, supersedes the provisions of all other
prior agreements expressly concerning the effect of a termination of employment
in connection with or following a Change of Control on the relationship between
the Company and its Affiliates and Executive.

(b)       This Agreement shall not interfere in any way with the right of the
Company to reduce Executive’s compensation or other benefits or terminate
Executive’s employment, with or without Cause. This Agreement may be changed
only by a written agreement executed by the Company and Executive.

 

12.

Counterparts.

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

*       *       *

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the ___ day of
____________, 200_.

ULTICOM, INC.

 

By:

Title:

 

EXECUTIVE

 

--------------------------------------------------------------------------------



Schedule A

CERTAIN DEFINITIONS

As used in this Agreement, and unless the context requires a different meaning,
the following terms, when capitalized, have the meaning indicated:

I.          “Affiliate” means, with respect to any entity, any other
corporation, organization, association, partnership, sole proprietorship or
other type of entity, whether incorporated or unincorporated, directly or
indirectly controlling or controlled by or under direct or indirect common
control with such entity.

II.        “Base Salary” means Executive’s annual rate of base salary in effect
on the date in question.

 

III.

“Board” means the board of directors of the Company.

IV.       “Bonus” means the amount payable to Executive under the Company’s
applicable annual incentive bonus plan with respect to a fiscal year of the
Company.

V.        “Cause” shall mean with respect to events occurring either prior to or
during the Term a finding by the Company of:

 

(1)

failure by Executive to carry out, in all material respects, the reasonable and
lawful directions of the chief executive officer of the Company or the Board
that are within Executive’s direct or indirect control and consistent with
Executive’s status as a senior executive of the Company and his duties and
responsibilities hereunder, except for a failure that is attributable to
Executive’s illness, injury or Total Disability; or

 

(2)

a material violation by Executive of any Company policy or procedure provided or
available to Executive resulting in material and demonstrable harm to the
Company including, without limitation, a material violation of the Company’s
Code of Business Conduct and Ethics; or

 

(3)

Executive’s unlawful possession, use, sale or distribution of narcotics or other
controlled substances; or

 

(4)

Any willful or negligent act or omission by Executive in the scope of his
employment by the Company which in the reasonable judgment of the Board (A)
could result in the assessment of a civil or criminal penalty against Executive
or the Company or its affiliates, (B) could result in a violation of any
material foreign or United States federal, State, or local law or regulation
having the force of law, or (C) is injurious to the Company or any of its
affiliates; or

 

 

 



A-1

 

--------------------------------------------------------------------------------



 

(5)

Executive’s conviction of, or plea of guilty or no contest to, any felony or any
misdemeanor involving moral turpitude, or a material violation by Executive of
federal or state securities laws as determined by a court or other governmental
body of competent jurisdiction; or

 

(6)

any intentional or negligent misrepresentation by Executive of a material fact
to, or intentional or negligent concealment by Executive of a material fact
from, (A) the Board or (B) the chief executive officer, general counsel, chief
financial officer or any other member of senior management of the Company, where
the misrepresentation or concealment results in the reasonable judgment of the
Board in material and demonstrable harm to the Company (including, for example,
the Company’s materially violating federal or state securities laws); or

 

(7)

fraud, embezzlement, theft or material dishonesty by Executive against the
Company or any of its Affiliates;

provided that no finding of Cause hereof shall be effective unless and until the
Company has provided Executive with written notice thereof in accordance with
Section 10 stating in the case of clause (i) above the facts and circumstances
underlying the finding of Cause and, if the basis for such finding of Cause is
capable of being cured by Executive, providing Executive with an opportunity to
cure the same within twenty (20) calendar days after receipt of such notice; and
provided, further, that for purposes of determining whether any such Cause is
present, no act or failure to act by Executive shall be considered “willful” or
“intentional” if done or omitted to be done by Executive in good faith as
determined by the Board in its sole discretion and in the reasonable belief that
such act or omission was not prohibited by law or the Company’s policies or
procedures, in the best interest of the Company and/or required by applicable
law

 

VI.

“Change of Control” means, and shall be deemed to have occurred:

 

(1)

any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”), other than Comverse Technology, Inc.
(“Comverse”) or an affiliate thereof, becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then-outstanding securities;
or

 

(2)

individuals who, on the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason over a period of one (1) year to constitute a
majority of the number of directors then serving on the Board; provided,
however, that any new director whose appointment or election by the Incumbent
Board or nomination for election by the Company’s stockholders was approved or
recommended by Comverse or a vote of at least a majority of the directors then
still in office who either were directors on the Effective Date, or whose
appointment,

 

 

 



A-2

 

--------------------------------------------------------------------------------



election or nomination for election was previously so approved or recommended,
shall be considered as though such person were a member of the Incumbent Board;
or

 

(3)

there is consummated a merger or consolidation of the Company or any Subsidiary
with any other corporation (in one or a series of related transactions), other
than (A) a merger or consolidation that would result in the voting securities of
the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) more than
fifty percent (50%) of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person, other than Comverse or an affiliate thereof, is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing more than fifty percent (50%) or more of the combined voting power
of the Company’s then-outstanding securities; or

 

(4)

there is consummated one or more sales, leases, exchanges, or other transfers
(in one or a series of related transactions) of all or substantially all of the
Company’s assets, other than a sale, lease, exchange, or other transfer of all
or substantially all of the Company’s assets to Comverse or an affiliate
thereof.

VII.     “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

 

VIII.

“Code” means the Internal Revenue Code of 1986, as amended.

IX.       “Company” means Ulticom, Inc. and, after a Change of Control, any
successor or successors thereto.

 

X.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

XI.       “Good Reason” means any of the following actions on or after a Change
of Control, without Executive’s express prior written approval, other than due
to Executive’s Total Disability or death; provided that no finding of Good
Reason shall be effective unless and until Executive has provided the Company,
within sixty (60) calendar days of becoming aware of the facts and circumstances
underlying the finding of Good Reason, with written notice thereof in accordance
with Section 10 stating with specificity the facts and circumstances underlying
the finding of Good Reason and, if the basis for such finding of Good Reason is
capable of being cured by the Company, providing the Company with an opportunity
to cure the same within twenty (20) calendar days after receipt of such notice;

 

 

 



A-3

 

--------------------------------------------------------------------------------



provided, further, that the Company shall not receive an opportunity to cure any
action taken in bad faith:

 

(1)

a material and adverse change in Executive’s status, title, position or
responsibilities; or

 

(2)

any material failure by the Company to comply with any of the provisions
regarding the payment of compensation or benefits to Executive; or

 

(3)

a relocation of the Company’s principal headquarters more than fifty (50) miles
from Mount Laurel, New Jersey.

XII.     “Subsidiary” means a subsidiary corporation, as defined in Section
424(f) of the Code (or any successor section thereto).

XIII.    “Target Bonus” means Executive’s target Bonus, based on budgeted
performance levels, in effect immediately prior to the event set forth in the
notice of termination giving rise to the Termination Date (it being understood
that the Target Bonus for the Company’s fiscal year ended January 31, 2008 is
50% of the Executive’s base salary for such fiscal year).

XIV.    “Total Disability” means that, in the Company’s reasonable judgment,
either (1) Executive has been unable to perform Executive’s duties because of a
physical or mental impairment for 80% or more of the normal working days during
6 consecutive calendar months or 50% or more of the normal working days during
12 consecutive calendar months, or (2) Executive has become totally and
permanently incapable of performing the usual duties of his employment with the
Company on account of a physical or mental impairment.

 

 

 

 

 

 

 



A-4

 

--------------------------------------------------------------------------------



Exhibit A

WAIVER AND RELEASE OF CLAIMS

 

This RELEASE (“Release”) is dated as of ____________________ between Ulticom
Inc., a New Jersey corporation (the “Company”), and _________ (the “Executive”).

WHEREAS, the Company and the Executive previously entered into an Amended and
Restated Change of Control Termination Protection Agreement dated _______ __,
2008 (the “TPA”); and

WHEREAS, the Executive’s employment with the Company (has been) (will be)
terminated effective __________________; and

WHEREAS, pursuant to Section 3 of the TPA, the Executive is entitled to certain
compensation and benefits upon such termination, contingent upon the execution
of this Release;

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the TPA, the Company and the Executive agree as follows:

1.   The Executive, on behalf of his heirs, estate and beneficiaries, hereby
waives all claims against the Company, and any of its subsidiaries or
affiliates, and each past or present officer, director, agent, employee,
shareholder, and insurer of any such entities, from liability for any claims or
damages the Executive may have against it or them as of the date this Release is
executed, whether known or unknown, including, but not limited to, any alleged
violation of the Age Discrimination in Employment Act, as amended, the Older
Worker Benefits Protection Act; Title VII of the Civil Rights of 1964, as
amended; Sections 1981 through 1988 of Title 42 of the United States Code; the
Civil Rights Act of 1991; the Equal Pay Act; the Americans with Disabilities
Act; the Rehabilitation Act; the Family and Medical Leave Act; the Employee
Retirement Income Security Act of 1974, as amended; the Worker Adjustment and
Retraining Notification Act; the Fair Credit Reporting Act; the Occupational
Safety and Health Act; the Uniformed Services Employment and Reemployment Act;
the Employee Polygraph Protection Act; the Immigration Reform Control Act; the
retaliation provisions of the Sarbanes-Oxley Act of 2002; the New Jersey Law
Against Discrimination; the New Jersey Domestic Partnership Act; the New Jersey
Conscientious Employee Protection Act; the New Jersey Family Leave Act; the New
Jersey Wage and Hour Law; the New Jersey Equal Pay Law; the New Jersey
Occupational Safety and Health Law; the New Jersey Smokers’ Rights Law; the New
Jersey Genetic Privacy Act; the New Jersey Fair Credit Reporting Act; the
retaliation provisions of the New Jersey Workers’ Compensation Law (and
including any and all amendments to the above) and/or any other alleged
violation of any federal, state or local law, regulation or ordinance, and/or
contract (including, but not limited to, the TPA) or implied contract or tort
law or public policy or whistleblower claim, having any bearing whatsoever on
the Executive’s employment by and the termination of employment with the
Company, including, but not limited to, any claim for wrongful

 

 

 



 

--------------------------------------------------------------------------------



discharge, back pay, vacation pay, sick pay, bonus payment, attorneys’ fees,
costs and/or future wage loss. This paragraph does not release any claims that
lawfully cannot be waived.

Nothing in this Release is intended to preclude the Executive from filing a
charge or participating in any investigation or proceeding conducted by the
Equal Employment Opportunity Commission or state fair employment practices
agency. The Executive agrees not to seek or accept any money damages or any
other relief upon the filing of any such administrative or judicial charges or
complaints.

2.   The Executive acknowledges and agrees that even though claims and facts in
addition to those now known or believed by him to exist may subsequently be
discovered, it is his intention to fully settle and release all claims he may
have against the Company and the persons and entities described above, whether
known, unknown or suspected.

3.   The Executive relinquishes any right to future employment with the Company
and the Company shall have the right to refuse to re-employ the Executive, in
each case without liability of the Executive or the Company.

4.   The Company and the Executive acknowledge and agree that the release
contained in Paragraph 1 does not, and shall not be construed to, release or
limit the scope of any existing obligation of the Company (i) to indemnify the
Executive for his acts as an officer or director of Company in accordance with
the bylaws of Company, (ii) to the Executive and his eligible, participating
dependents or beneficiaries under any existing group welfare or retirement plan
of the Company in which the Executive and/or such dependents are participants,
or (iii) to satisfy all vested equity compensation obligations previously
granted to the Executive.

5.   The Executive reaffirms his agreement to Section 3 of the TPA relating to
restrictive covenants.

6.   The Executive acknowledges that he has been provided at least twenty-one
(21)1 days to review the Release and has been advised to review it with an
attorney of his choice and at his own expense. In the event the Executive elects
to sign this Release Agreement prior to this twenty-one (21) day period, he
agrees that it is a knowing and voluntary waiver of his right to wait the full
twenty-one (21) days. The Executive further understands that he has seven (7)
days after the signing hereof to revoke it by so notifying the Company in
writing, such notice to be received by _____________ within the seven (7) day
period. The Executive further acknowledges that he has carefully read this
Release, knows and understands its contents and its binding legal effect. The
Executive acknowledge that by signing this Release, he does so of his own free
will and act and that it is his intention that he be legally bound by its terms.

7.   This Release shall be construed and enforced in accordance with, and
governed by, the laws of the State of New Jersey, without regard to principles
of conflict of laws. If any

_________________________

1  Forty-five (45) days (throughout paragraph) if required by law.

 

 

 



A-6

 

--------------------------------------------------------------------------------



clause of this Release should ever be determined to be unenforceable, it is
agreed that this will not affect the enforceability of any other clause or the
remainder of this Release.

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.

 

ULTICOM INC.

 

 

By: _________________________________

Name:

Title:

 

 

 

_____________________________________

Executive

 

 

 

 

 

 



A-7

 

 